Citation Nr: 0518081	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ovarian 
cyst.  

2.  Entitlement to an increased rating for chronic low back 
pain with herniated nucleus pulposus and degenerative disc 
disease at L5-S1, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1989 to 
September 1996.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of March 1999 and February 2002 
rating decisions.  

In the March 1999 rating decision, the RO in St. Petersburg, 
Florida, inter alia, denied the veteran's claim for service 
connection for a right ovarian cyst.  [Parenthetically, the 
Board notes that jurisdiction over the veteran's claims file 
was transferred from the St. Petersburg RO to the Chicago RO 
in March 1999.]  The veteran filed a notice of disagreement 
(NOD) in May 1999, and the RO issued a statement of the case 
(SOC) in February 2000.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2000.  

In July 2002 the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In October 2002 and April 2003, the Board determined further 
evidentiary development was warranted with respect to the 
issue of service connection for a right ovarian cyst and 
undertook such development pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  

Later, however, the provision of 38 C.F.R. § 19.9 purporting 
to confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).   Hence, in 
December 2003, the Board remanded to the RO the issue of 
service connection for a right ovarian cyst on appeal for 
accomplishment of the actions directed by the Board.  
Thereafter, the RO continued its denial of the veteran's 
claim (as reflected in the August 2004 supplemental SOC 
(SSOC)), and returned the claim to the Board for further 
appellate consideration.  

Regarding the claim for a higher rating for chronic low back 
pain with herniated nucleus pulposus and degenerative disc 
disease at L5-S1, the Board notes that, in a February 2002 
rating decision, the RO increased the veteran's disability 
rating from 10 percent to 20 percent, effective August 22, 
2001.  The veteran filed an NOD in June 2002, and the RO 
issued an SOC in April 2003.  The veteran filed a substantive 
appeal (via a VA Form 9) in June 2003.  

In April 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  

In June 2005, the veteran submitted additional evidence to 
Board with a waiver of initial RO consideration of the 
evidence.  The evidence consists of additional treatment 
records and diagnostic studies from private medical providers 
associated with the veteran's claim for service connection 
for a right ovarian cyst.  The Board accepts the evidence 
submitted by the veteran for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2004).  

For the reasons expressed below, the  matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on her part, is required.

As a final preliminary matter, the Board notes that in a 
November 2003 statement, the veteran asserted that she 
suffered from ulcers and that, "I am still seeking to get 
compensation regarding this."  As the matter of service 
connection for ulcers has not been adjudicated by the RO, it 
is not before the Board; hence, it is referred to the RO for 
appropriate action.  



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on those claims.  

In the December 2003 remand, the Board requested that the RO 
arrange for the veteran to undergo a VA gynecological 
examination.  The VA examination was requested by the RO in 
April 2004; however, the claims file reflects no report of 
any such VA examination.  In fact, in the August 2004 SSOC, 
the RO appears to have only considered the report of the a VA 
gynecological examination conducted in March 2003. 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Since the directives of 
the December 2003 remand were not followed, appellate review, 
at this juncture, is not appropriate; rather, the claim for 
service connection for a right ovarian cyst must be remanded 
to the RO to accomplish the previously requested 
gynecological examination.  Id. 

As regards the claim for a higher rating for service-
connected back disability, the Board notes that the veteran 
last underwent a VA examination for her in August 2002.  
Since that time, the veteran has complained that her back 
disability has increased in severity.  The Board also notes 
that additional changes to the regulations governing 
disability of the spine were made, effective September 26, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  As more 
current medical findings responsive to revised rating 
criteria are thus needed to evaluate the veteran's back, the 
Board finds that another medical examination is warranted.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 .  

Thus, the RO should arrange for the veteran to undergo VA 
gynecological, neurological, and orthopedic examinations, by 
physicians, at an appropriate VA medical facility.  See 38 
U.S.C.A. § 5103A (West 2002).  The veteran is advised that, 
in keeping with VA's duty to assist, the purpose of the 
requested examinations is to obtain information or evidence 
that may be dispositive of the claims on appeal.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, 
failure to report to the scheduled examination(s), without 
good cause, may result in denial of the claim for service 
connection, and will result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(a),(b) (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to her by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also request that the veteran furnish 
all evidence in her possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the 
veteran's claims should include consideration of the evidence 
submitted directly to the Board in June 2005.  Furthermore, 
the SSOC that explains the reasons and bases for the RO's 
determinations should include citation to and discussion of 
the former and revised applicable rating criteria in 
connection with the claim for higher rating for the veteran's 
low back. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claims on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession with 
respect to the claims (not previously 
submitted), and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA gynecological examination, as well as 
neurological then orthopedic examination 
of her low back, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each  physician designated 
to examine the veteran, and each  report 
of the examinations should include 
discussion of the veteran's documented 
medical history and assertions.  All 
tests and studies deemed necessary by the 
examiner should be accomplished and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.  

Gynecological examination - The examiner 
is specifically requested to consider 
using transvaginal ultrasound (previously 
used to detect the right ovarian cyst) 
during the examination.  If the examiner 
determines that such testing is 
unnecessary, he/she should clearly so 
state and explain why.  Following 
examination of the veteran and review of 
her pertinent medical history, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e. there is at least a 50 percent 
probability) that any currently 
demonstrated right ovarian cyst was 
incurred in service.  In providing the 
requested opinion, the examiner must 
address the relationship, if any, between 
the current right ovarian complaints and 
symptoms related to a bivalve of the 
right ovary performed in August 1991.  

Neurological and Orthopedic Examinations-
- The neurological examination should be 
conducted first, and the report of that 
examination made available to the 
orthopedic examiner in connection with 
his/her examination.  

The neurological examiner should identify 
current neurological symptoms associated 
with the veteran's herniated discs and/or 
degenerative disc disease of the lumbar 
spine.  The examiner should specifically 
indicate the existence and frequency or 
severity (as appropriate) of each of the 
following: sciatic neuropathy, 
characteristic pain, muscle spasm, and/or 
absent jerk.  The examiner should 
identify the underlying pathologic 
process causing the back pain; if it is 
not neurological, the examiner should so 
state.  The examiner should also offer an 
opinion as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected back disability. 

The orthopedic examiner should 
specifically report range of motion of 
the lumbar spine (in degrees, with 
standard range of motion provided, for 
comparison purposes.  The examiner should 
also indicate hether there is a listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive.  The examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

Considering all neurological and 
orthopedic examination findings, the 
physician should also rendering findings 
as to the existence and frequency of any 
of the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12-month period, 
the veteran's incapacitating episodes had 
a total duration of (a) a least two weeks 
but less than four weeks; (b) at least 
four weeks but less than six weeks; or 
(c) at least six weeks.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice of the date and time 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall,  11 Vet. App. at 268.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence (to 
include that submitted directly to the 
Board in June 2005) and legal authority 
(to include both the former and revised 
applicable criteria for rating the 
veteran's service-connected low back 
disability). If the veteran fails to 
report to the scheduled examination 
requested in connection with the claim 
for increase, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered (to specifically 
include the revised applicable criteria 
for rating the veteran's service-
connected low back disability), as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



